Per Curiam.

The plaintiff, a real estate broker, learning in some way that the defendant might want to borrow money on mortgage on certain real estate, wrote to the defendant, what is called in tibie testimony, a broker’s letter. On Hovember 14, 1899, the defendant wrote to the plaintiff acknowledging the receipt of the broker’s letter concerning a loan, and saying that he should want $20,000, at four per cent, interest, very soon. The plaintiff at once made application for the loan to the East Eiver Savings Bank, and, on Hovember sixteenth, was informed by the president of the bank that the loan had been accepted. Thereupon the plaintiff, on the same day, wrote to the defendant, stating that he would accept the application for a loan. Ho question is made but that the savings bank did actually agree to make the loan, or as to its ability to make a loan of that size, nor is the receipt of the plaintiff’s letter of Hovember sixteenth, announcing the acceptance of the application for a loan denied. On Hovember eighteenth, the plaintiff had an interview with the defendant respecting the loan, wherein the defendant did not definitely agree or refuse to borrow the money from the lender whom the plaintiff had procured, but said he intended to apply to another savings bank, from which he subsequently borrowed the money. We cannot see, upon the evidence, why the plaintiff is not entitled- to recover. He was employed to procure a loan upon certain terms, he procured a responsible lender who was ready and willing to make the loan oil the terms proposed, and he communicated that fact to the defendant before the latter had procured a loan elsewhere. The plaintiff was a competent witness as to the value of his services, as a broker, upon such a transaction.
Judgment reversed and a new trial granted, with costs to the appellant to abide the event.
Present: Truax, P. J., Scott and Dugro, JJ.
Judgment reversed and new trial ordered, with costs to appellant to abide event.